DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 5/10/22 and has been entered and made of record. Currently, claims 1-12 are pending.

Response to Arguments

Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. 
The applicant asserts Hayashi (US 2020/0081673) and Miyake (US 2010/0290067) do not discloses "a processing section configured to determine, based on the flag of the ink color information included in the print job, an ink color to be used in printing and an ink color not to be used in printing, and a display controller configured to cause a display section to display, based on a result of the determination, a preview image indicated by the raster image data of the ink color to be used in printing" as recited, in part, in independent claim 1, and similarly  in independent claims 9-12. The Examiner respectfully disagrees as Miyake and Hayashi disclose the above mentioned features. Particularly, Miyake discloses converting RGB color information into CMYK color information used to print image data (paras 44 and 50). Miyake also discloses analyzing the CMYK color information to determine the amount of color ink to be used (paras 51-56, 67, and 82). To properly print image data the amount of each CMYK ink is indicated, this is analogous to the setting of a flag representing each CMYK color value. Miyake further discloses displaying the CMYK color information to a user prior to printing the image data (Fig. 7 and paras 70-71). Hayashi discloses the use of white, metallic, or clear ink during the printing process. The amount of these inks is calculated and indicated by a controller, thus also being analogous to setting a flag for the particular color, either white, metallic, or clear. Therefore, Miyake and Hayashi disclose "a processing section configured to determine, based on the flag of the ink color information included in the print job, an ink color to be used in printing and an ink color not to be used in printing, and a display controller configured to cause a display section to display, based on a result of the determination, a preview image indicated by the raster image data of the ink color to be used in printing" as recited, in part, in independent claim 1, and similarly  in independent claims 9-12.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake et al. (US 2010/0290067).
Regarding claim 1, Miyake discloses a print system comprising: 
a print job generating device including a print job generating section configured to generate a print job including ink color information indicating ink colors to be used in printing and raster image data for each of the ink colors, the ink color information including a flag indicating whether the ink color is to be used (see Figs. 2 and 3 and paras 40-45, 50-56, 67, and 82, printer driver 103 generates print data and raster image data including ink color information used in printing, RGB color information is converted into CMYK color information used to print image data, CMYK color information is analyzed to determine the amount of color ink to be used to properly print image data, the amount of each CMYK ink is indicated, which is analogous to the setting of a flag representing each CMYK color value), and 
a transmission section configured to transmit the generated print job to an image forming device (see paras 39 and 44, printer driver 103 transmits the generated print job to printer 106); and 
an image forming device including a reception section configured to receive the print job transmitted from the transmission section (see paras 44 and 57, printer 106 receives a print job from printer driver 103), 
a processing section configured to determine, based on the flag of the ink color information included in the print job, an ink color to be used in printing and an ink color not to be used in printing (see Figs. 11-13 and paras 43-45, 67, and 82-84, color material used amount calculation unit 306 calculates the amount of ink to be used for each object of the print job, the ink calculation is for each color being used), and 
a display controller configured to cause a display section to display, based on a result of the determination, a preview image indicated by the raster image data of the ink color to be used in printing (see Figs. 11-13 and paras 67, 70-71, and 82-84, a preview is displayed that provides the image/text/graphic data to be printed along with the associated ink color information).
Regarding claim 5, Miyake further discloses wherein the print job generating section generates, based on a designation performed by a user of an ink color to be used in printing, ink color information and generates a print job including a header having the ink color information (see paras 44-45, 49-54, 67, 71, and 82, during print job generation 8-bit data for each CMYK color is produced, the color information is known to be housed in a header).  
Regarding claim 6, Miyake further discloses wherein the print job generating section determines, based on the raster image data, whether ink of each of ink colors is to be ejected to each of pixels and generates, when at least one pixel to which a first ink is to be ejected is included,44 a print job to which a footer including ink color information indicating that the first ink is to be used is added (see paras 44-45, 49-54, 67, 71, and 82, during print job generation 8-bit data for each CMYK color is produced, the color information is known to be housed in a footer).  
Regarding claim 7, Miyake further discloses wherein the processing section determines, when the print job includes the ink color information, based on the ink color information, an ink color to be used without determining, based on the raster image data, whether ink is to be ejected to each of pixels (see para 71, different methods may be used to determine ink usage information, some of which does not depend on each pixel), and 
determines, when the print job does not include the ink color information, based on the raster image data, whether ink is to be ejected to each of pixels and determines, based on whether at least one pixel to which ink is to be ejected is included, an ink color to be used in printing (see paras 44-45, 49-54, 67, 71, and 82, during print job generation 8-bit data for each CMYK color is produced).
Regarding claim 8, Miyake discloses a preview image display method, comprising: 
generating a print job including ink color information indicating an ink color to be used in printing and raster image data for the ink color, the ink color information including a flag indicating the ink color to be used (see Figs. 2 and 3 and paras 40-45, 50-56, 67, and 82, printer driver 103 generates print data and raster image data including ink color information used in printing, RGB color information is converted into CMYK color information used to print image data, CMYK color information is analyzed to determine the amount of color ink to be used to properly print image data, the amount of each CMYK ink is indicated, which is analogous to the setting of a flag representing each CMYK color value); 
determining, based on the flag of the ink color information included in the print job, an ink color to be used in printing and an ink color not to be used in printing (see Figs. 11-13 and paras 43-45, 67, and 82-84, color material used amount calculation unit 306 calculates the amount of ink to be used for each object of the print job, the ink calculation is for each color being used); and 45 
causing a display section to display, based on a result of the determination, a preview image indicated by the raster image data of the ink color to be used in printing (see Figs. 11-13 and paras 67, 70-71, and 82-84, a preview is displayed that provides the image/text/graphic data to be printed along with the associated ink color information).  
Regarding claims 9 and 11, Miyake discloses a non-transitory computer-readable storage medium storing a print job generating program that causes a computer to function and a print job generating device, comprising: 
a print job generating section configured to generate a print job including ink color information indicating an ink color to be used in printing and raster image data for the ink color, the ink color information including a flag indicating the ink color to be used (see Figs. 2 and 3 and paras 40-45, 50-56, 67, and 82, printer driver 103 generates print data and raster image data including ink color information used in printing, RGB color information is converted into CMYK color information used to print image data, CMYK color information is analyzed to determine the amount of color ink to be used to properly print image data, the amount of each CMYK ink is indicated, which is analogous to the setting of a flag representing each CMYK color value); and 
a transmission section configured to transmit the generated print job to an image forming device having a function of causing a display section to display, based on the flag of the ink color information, a preview image indicated by the raster image data of the ink color to be used in printing (see paras 39 and 44, printer driver 103 transmits the generated print job to printer 106).  
Regarding claims 10 and 12, Miyake discloses a non-transitory computer-readable storage medium storing a print job generating program that causes a computer to function and an image forming device, comprising: 
a reception section configured to receive a print job including ink color information indicating an ink color to be used in printing and raster image data for the ink color, the ink color information including a flag indicating the ink color to be used (see Figs. 2 and 3 and paras 40-45, 50-56, 67, and 82, printer driver 103 generates print data and raster image data including ink color information used in printing, RGB color information is converted into CMYK color information used to print image data, CMYK color information is analyzed to determine the amount of color ink to be used to properly print image data, the amount of each CMYK ink is indicated, which is analogous to the setting of a flag representing each CMYK color value); 
a processing section configured to determine, based on the fag of the ink color information included in the print job, an ink color to be used in printing and an ink color not to be used in printing (see Figs. 11-13 and paras 43-45, 67, and 82-84, color material used amount calculation unit 306 calculates the amount of ink to be used for each object of the print job, the ink calculation is for each color being used); and 
a display controller configured to cause a display section to display, based on a result of the determination, 46 a preview image indicated by the raster image data of the ink color to be used in printing (see Figs. 11-13 and paras 67 and 82-84, a preview is displayed that provides the image/text/graphic data to be printed along with the associated ink color information).

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyake as applied to claim 1 above, and further in view of Hayashi (US 2020/0081673).
Regarding claim 2, Miyake does not disclose expressly wherein the flag indicating whether the color ink is to be used includes, a flag indicating whether43 a white ink is to be used and a flag indicating whether a varnish ink is to be used.
Hayashi discloses wherein the flag indicating whether the color ink is to be used includes, a flag indicating whether43 a white ink is to be used and a flag indicating whether a varnish ink is to be used (see paras 18, 42, and 77, white ink and clear ink can be used during printing).
Regarding claim 4, Miyake does not disclose expressly wherein the ink color information includes a flag indicating whether a metallic ink is to be used.
Hayashi further discloses wherein the ink color information includes a flag indicating whether a metallic ink is to be used (see paras 18 and 49, metallic ink can be used for printing).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the use of white and clear ink, as described by Hayashi, with the system of Miyake.
The suggestion/motivation for doing so would have been to provide a more vibrate print product while allowing the user more control over accuracy and desired visual effects thereby increasing efficiency and reducing waste associated with re-printing.
Therefore, it would have been obvious to combine Hayashi with Miyake to obtain the invention as specified in claims 2 and 4.

Regarding claim 3, Miyake further discloses wherein the flag indicating whether the color ink is to be used includes a flag indicating whether cyan is to be used, a flag indicating whether magenta is to be used, a flag indicating whether yellow is to be used, and a flag indicating whether black is to be used (see Figs. 11-12 and paras 44-45, 67, and 82-84, color material used amount calculation unit 306 calculates the amount of ink to be used for each object of the print job, the ink calculation is for each color being used, i.e. CMYK).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677